DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Reply filed 29 September 2021 Applicant:
Submitted replacement drawing figure 2 that, taken together with the arguments, overcome the drawing objections except with regard to the first and second visual areas which have gained importance as Applicant is attempting to draw distinctions between the applied art and these un-illustrated limitations;
Amended the specification to clarify the term “visual area” in a single instance on page 5;
Amended claim 1 to include the limitations of claim 4 to overcome Hatauchi which has resulted in a new prior art rejections further applying Locquin and Engelhardt to demonstrate obviousness.  This action is not being made final to give Applicant a full opportunity to address the new prior art rejections;
Amended claim 9 thereby overcoming the 35 USC 112(b) rejection as to that claim; and
Did not amend claims 1, 11, or 12 thus inviting reapplication of the other 35 USC 112(b) rejections as further explained below in the response to arguments.


Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive.
Initially, it is noted that Applicant agrees with the claim interpretation made by the Examiner in the first office action.  See page 10.  Applicant has also agreed that the claimed apparatus is operated purely manually and has not challenged any of the assertions made in the first office action regarding a purely manual nature of the disclosed and claimed invention. 
Further and in response to the 35 USC 112(a) written description rejection of claims 13 and 14, Applicant has admitted, on page 3, that the claimed operations of calibration and alignment are realized by manually moving the inspected display panel and that such operations of calibration and alignment are known to those skilled in the art.  While such admissions help clarify the record and reinforce the prior art rejections they do not resolve the lack of proper written description support for the claimed invention. Moreover, Applicant fails to argue against the findings in the first office action in which the disclosed structures including the detection component and marking component are fixed structures in the plane of stage and only move in the optical axis direction to focus the lens and mark the defect.  While a human observer may detect alignment of a center of the first visual area and a center of the second visual area there is no disclosed structure for adjusting or aligning these centers or otherwise to achieve calibration and no disclosed methodology of using the disclosed structure to achieve the claimed calibrating and aligning.
speculation that the “visual area” is the field of view visible by components such as a lens.  Applicants are confusing the mere “speculation” in the first office action (page 10) with claim language that should clearly define the invention to comply with 112(b).  No clarifying amendments have been made to the claims and it is improper to read details in from the specification into the claims.  Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also asserts that these visual areas are distinguishing limitations on pages 13 and 15 but fails to challenge any of the specific assertions and evidence in the first office action.   In other words, no rationale, logic or evidence is offered to support the assertions made by Applicant to challenge the prima facie case.  
In response to the related drawing objections for the first and second visual areas as recited in claims 1, 11, 12, 13, and 14 not being shown; Applicant argues, page 10, that “since they are not entity concepts, they are not suitable for being marked in the drawings showing entity structure”.  This argument is not persuasive.  The drawings must show every feature of the invention specified in the claims (37 CFR 1.83(a)) and the first and second visual areas are not only positively recited in claims 1, 11, 13, 13, and 14 but also argued as a point of distinction over Hatauchi on pages 13 and 15 of the Reply.  Thus, it is now even more crucial to illustrate these claimed and supposedly distinguishing features.
In regards to the rejection of claims 1, 4, and 12-15 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hatauchi (JP2000046750A), Applicant focusses upon 
Nevertheless, because the machine language English translation of Hatauchi is rather poor and the disclosure of this driving means not as clear as desired, the Locquin reference has been moved up from dependent claim 5 to form part of the rejection of claim 1.   Moreover, Engelhardt is also applied to further demonstrate the conventional nature of the drive component moving the turret/switch component as claimed. 
It is noted that Applicant has not substantively argued against Locquin despite its application to teach the details of the drive component in the first office action. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second visual areas recited in claims 1, 11, 12, 13, and 14 must be shown or the features canceled from the claims.  No new matter should be entered.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Switch component in claims 1, 4, 5, 6, and 11 {corresponding structure includes positioning member  37, a rotating shaft 33, a carrying member, recess 36, spring 34 and positioning ball 35 as per Fig. 1 and pages 8-9, the carrying member includes a first carrying part 31 and a second carrying part 32 connected to each other, the first carrying part 31 is configured to carry the detection component 1, and the second carrying part 32 is configured to carry the marking component 2.  Algorithms for manually performing the recited functions by a human have also been identified in connection with Figs. 5 and 6.};
Detection component in claims 1, 6, 8, 9, and 10 {corresponding structure consists of the objective lens 1 in the microscope by which a user can manually observe defects that may occur by looking through the lens.  No automation or electronic/computer-based detection is envisioned by the instant specification as the disclose is totally devoid of any electrical component and is a purely manual device requiring a human operator to perform all the claimed functions including those recited for the “detection component”/lens 1};
Marking component in claims 1, 2, 6, 8, 9, and 10 {corresponding structure of a raised part 22 and an observation part 21 in Fig. 1 and page 10 but no electronic/computer based structure for “observing” such as a camera or CCD sensor.  As such, the “observation part of claim 2 is an aperture through which a user manually observes the position of the defect.  Although “coloring by a lower part of the mark lens” is discussed on page 12, there is no structure or method of supplying ink or other such colorant to the “mark lens” such that such colorant for marking the position in claim 2 apparently must be manually applied by a human.  Moreover, the total lack of automation for the marking component results in purely manual algorithms for a human performing the recited functions as discussed in connection with Figs. 5 and 6};
Drive component in claims 4, 5, and 6 {corresponding structure of spiral 41 and threaded rod 42 in Fig. 1 and pages 7-8.  Algorithms for manually 
Positioning member in claims 6 and 7 {corresponding structure in Fig. 1, positioning member 37.  Algorithms for manually performing the recited functions by a human have also been identified in connection with Figs. 5 and 6}; and
Carrying member in claim 6 {Carrying member supported by first and second carrying parts 31, 32 in fig. 2 and page 9.  Algorithms for manually performing the recited functions by a human have also been identified in connection with Figs. 5 and 6}.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	It is noted that Applicant has admitted that the above claim interpretations are correct.  See page 10 of the Reply filed 29 September 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 13 recites “calibrating the marking component so that a center of the first visual area and a center of the second visual area coincide after the switch component is rotated by 180° and claim 14 recites “by the detection component, detecting a position of a microscopic defect in a display panel, aligning the position of the microscopic defect with a center of the detection component, and then determining a first visual area including the position of the microscopic defect.
	As detailed above, the disclosed and claimed apparatus is a purely manual device requiring a user to perform all recited functions such as detecting a position of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Likewise, claim 11’s recitation of “wherein a center of the first visual area and a center of the second visual area coincide after the switch component is rotated by 180°” is unclear and therefor indefinite.  
	Furthermore, claim 12’s recitation of “determining a first visual area including the position of the microscopic defect” is unclear and therefor indefinite.  
	Claims 2, 3, 5-8, 10, and 13-15 are indefinite due to their dependency upon claims 1 and/or 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatauchi (JP2000046750A), Locquin (US 3,259,012 A), and Engelhardt (US 2003/0103263 A1).  It is noted that the English language translation of Hatauchi provided by Applicant is illegible due to extremely poor image quality.  However, Hatauchi’s high degree of relevance is immediately apparent from the figures and application by the EPO to reject the claims of a parallel filing in Europe.  Thus, the Examiner downloaded a fresh, legible translation and has marked up this machine translation to further indicate how this reference reads on the instant claims.  This marked-up version is hereby incorporated by reference to further illustrate the claim mapping.  It is further noted that the citations to Hatauchi are with respect to this Examiner-provided translation.
Claim 1
	In regards to claim 1, Hatauchi discloses an apparatus for detecting display panel defects {see Background of invention discussing LCD display panel defect analysis and Figs. 1-2 which are copied below} comprising:

    PNG
    media_image1.png
    443
    799
    media_image1.png
    Greyscale

a switch component, which is connected to a microscope {Figs. 1-2, switching means A discussed on pages 2-3 and which is connected to microscope 1};
a detection component, which is disposed on the switch component and has a first visual area, the detection component being configured to detect a position of a microscopic defect in a display panel {see reflecting objective lens 4 that is disposed on the rotating turret of the switching means A.   Although the instant specification only discloses a manual process for detecting defects which is met by an operator manually detecting defects using the objective lens 4, see also pattern defect inspection device 6 that detects the coordinates of the surface defect P as discussed on pages 2-3}; and
a marking component, which is disposed on the switch component and has a second visual area with a smaller area than the first visual area, the marking component being configured to mark the position of the microscopic defect in the display panel {see stamp 2 which is also disposed on the rotary turret of the switching means A as shown in Figs. 1-2 and marks the surface defect detected by manually via the lens 4 or 
wherein the switch component is configured to rotate the marking component to a position of the detection component and mark a position of the microscopic defect by the marking component after the detection component detects the position {switching means A moves the stamp 2 to the position of the surface defect P while driving means B lowers the stamp 2 using a known actuator (e.g. human hand or solenoid) to mark the substrate K as discussed on pages 2-3},
a drive component 
Although Hatauchi discloses a microscope with a drive component (driving means B) using a known actuator that moves the marking component up/down to mark 
Lacquin is an example of conventional mechanical structure for a microscope to move objective turrets up/down dating back to 1966 and which teaches a drive component via which the switch component is connected to the microscope, the drive component being configured to drive the switch component to move upward and downward along an axial direction of the microscope {see knurled nut 66 that is part of rough focusing mechanism 18 which includes an internal thread/spiral (65) in Figs. 1 and 5 and discussed in column 4, lines 9-61.  See also strip 68 which has an external thread that meshes with thread/spiral 65 and is connected with the turret (switching means) via screws 70 and tube 71 as shown in Figs. 1 and 5 and discussed in column 4, lines 9-61}.
Engelhardt is cited as additional evidence that a revolving turret (switch component) of a microscope is “often mounted displaceably” and that various microscope systems are equipped with motors for displacing the objective or turret or the specimen stage in [0003].  Thus, Engelhardt also provides evidence of the interchangeability of moving the turret (switch component) that holds the lenses (and marking component according to Hatauchi) or moving the objective lenses/marking component or moving the stage.

Claim 5
Although Hatauchi discloses a microscope with a drive component (driving means B) using a known actuator that moves the marker up/down to mark the defect Hatauchi does not mention highly conventional mechanical structure recited in claim 5.
Lacquin is an example of conventional mechanical structure for a microscope to move objects up/down dating back to 1966 and which teaches 
an in-focus spiral, which is fixed on the microscope {see knurled nut 66 that is part of rough focusing mechanism which includes an internal thread/spiral (65) in Figs. 1 and 5 and discussed in column 4, lines 9-61}; and

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hatauchi’s drive component (driving means B) that uses a known actuator to move the marker up/down to mark the defect to utilize instead a highly conventional mechanical structure known for over 50 years that moves the turret instead such that a drive component via which the switch component is connected to the microscope, the drive component being configured to drive the switch component to move upward and downward along an axial direction of the microscope as taught by both Locquin and Engelhardt and further to use conventional structure for such a drive component including an in-focus spiral, which is fixed on the microscope; and a threaded rod, which is connected to the in-focus spiral at one end and the switch component at the other end as taught by Locquin because doing so merely combines prior art elements according to known methods to yield predictable results and because Englehardt demonstrates that it is well known to move either the turret that carries the objective lenses (and marking component per Hatauchi) or move the objective lens since they are known, interchangeable equivalents as per [0003] of Engelhardt while Locquin evidences that the same structure as claimed is highly conventional.
Claim 6
	In regards to claim 6, Hatauchi discloses wherein the switch component comprises:

a rotating shaft, which is disposed within the hollow structure of the positioning member {switching means A is disclosed on page 3 as using a rotary motor and a rotary slide member (turret) that necessarily includes rotating shaft support structure to enable the turret to rotate the stamp 2 into position to mark the substrate K.  Moreover, this rotating shaft necessarily has a support structure to hold the rotating shaft as it rotates the stamp into position}; and
a carrying member, which is connected to the rotating shaft and has a first carrying part and a second carrying part connected to each other, the first carrying part being configured to carry the detection component, and the second carrying part being configured to carry the marking component {according to the instant specification on page 8 the carrying member are merely support structures for “carrying” the detection component and the marking component.  As such, see Figs. 1 and 2 illustrating (unlabeled) support structures that “carry” the detection component (lens 4) and marking component (stamp 2). 
Lacquin teaches a positioning member, which has a hollow structure and is connected to the drive component {see detent mechanism 63, 73 in Figs. 5 and column 4, lines 9-31}.

Claim 8
	In regards to claim 8, Hatauchi discloses the first and second carrying parts as discussed above in relation to claim 6 but does not mention highly conventional threaded connections.  In fact, threaded connections are so highly conventional that official notice is being taken as to their existence and as supported by Lacquin’s use of threaded connections for threads 65, threaded strip 68, thread 47, thread 52, and etc. Moreover, Applicant has not timely challenged the assertion of official notice made in the first office action.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hatauchi’s first and second carrying parts to have threaded connections such that the first carrying part is threadedly connected to the detection component, and the second carrying part is threadedly connected to the marking component as taught by Lacquin and/or official notice because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 10

JP ‘941 teaches marking component has an objective with a second magnification 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hatauchi’s marking component such that it utilizes the structure taught by JP ‘941 to because doing so permits a conventional objective lens on a multi-lens lens turret to be adapted for marking defect locations thereby serving a dual purpose while conserving space within the turret for additional objective lenses or larger objective lens(es) and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Locquin teaches that the conventional multi-lens turret 97 may carry, for example, 6 objective lenses 95 of differing magnification pas per column 10, lines 11-20 and column 6, lines 9-45; and column 7, lines 15-43}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination including plural objective lenses to 
Claim 12
	In regards to claim 12, Hatauchi discloses a method for detecting display panel defects using the apparatus for detecting display panel defects according to claim 1, the method comprising:
by the detection component, detecting a position of a microscopic defect in a display panel, and determining a first visual area including the position of the microscopic defect {Although the instant specification only discloses a manual process for detecting defects which is met by an operator manually detecting defects using the objective lens 4, see also pattern defect inspection device 6 that detects the coordinates of the surface defect P as discussed on pages 2-3.  Regarding the “first visual area” see the 112(b) rejection and that this visual area may correspond to the field of view of lens 4};
by the switch component, rotating the marking component to a position of the detection component after the detection component detects the position of the microscopic defect {switching means A moves the stamp 2 to the position of the surface defect P while driving means B lowers the stamp 2 using a known actuator (e.g. human hand or solenoid) to mark the substrate K as discussed on pages 2-3}; and

Claim 13
	In regards to claim 13, Hatauchi discloses [the method for detecting display panel defects according to claim 12,] wherein before the step of by the detection component, detecting the position of the microscopic defect in the display panel, and determining the first visual area including the position of the microscopic defect, the method further comprises the step of: calibrating the marking component so that a center of the first visual area and a center of the second visual area coincide after the switch component is rotated by 180° {see the fine adjustment means, such as an adjusting screw that adjusts the marking position and which is used to calibrate the marking component such that the marking position (center of center visual area) coincides with the center of the first visual area after the switching means A rotates the turret 180° as discussed on page 3.  See also the citations and arguments made for claim 11 which are hereby incorporated by reference.  Note also Applicant’s admission that calibration and alignment operations are known to those skilled in the art as per page 11 or the Reply}.
Claim 14
	In regards to claim 14, Hatauchi discloses [the method for detecting display panel defects according to claim 13,] wherein the step of by the detection component, 
by the detection component, detecting a position of a microscopic defect in a display panel, aligning the position of the microscopic defect with a center of the detection component, and then determining a first visual area including the position of the microscopic defect {this is a manual process for detecting defects which is met by an operator manually detecting defects using the objective lens 4 and moving the display panel until the defect is in the centered in the lens 4 field of view.  Note also Applicant’s admission that calibration and alignment operations are known to those skilled in the art as per page 11 or the Reply}.  
Claim 15
	In regards to claim 15, Hatauchi discloses a microscope comprising the apparatus for detecting display panel defects according to claim 1 {see microscope 1, Figs. 1-2 and citations above for the detection component for claim 1}.


Claims 2, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatauchi, Locquin and Engelhardt as applied to claim 1 above, and further in view of JP ‘941 {JP 52-148941).  It is noted that the cross-references to JP ‘941 are with respect to the machine English language translation and a marked-up version is hereby incorporated by reference to further illustrate the claim mapping.
Claim 2


a raised part, which is disposed at a side of the observation part proximal to the display panel and has a colorant for marking the position of the microscopic defect {stamp 2 has a circular ink portion disposed in the tip portion 2a which is a “raised part” disposed at a side of the observation part proximal to the display panel and has a colorant for marking the position of the microscopic defect as further discussed on page 3}.
JP ‘941 is an analogous reference from the same field of microscopic defect detection.   See microscope 1 in Figs. 1 and 2 reproduced below.  See also page 2 discussing a human observing object characteristics (e.g. defective/suspicious object) that is marked for later processing/review.  JP ‘941 is also analogous because it is directed the same problem of increasing the accuracy of marking defective objects by aligning the marker with the optical axis of the observing objective lens.

    PNG
    media_image2.png
    701
    599
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    347
    386
    media_image3.png
    Greyscale


a raised part, which is disposed at a side of the observation part proximal to the display panel and has a colorant for marking the position of the microscopic defect {lower peripheral surface 19 of the mark member 5/18 protrudes from the lower end surface of the main body as shown in Figs. 1 and 2 and discussed on page 4 thus meeting the “raised” and “disposed at a side” language.  Ink chamber 15 and ink absorbing material 16 supply colorant (ink) to the surface 19 as also discussed on page 4}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hatauchi’s marking component that already includes a raised part to include an observation part, which is configured to observe the position of the microscopic defect in the display panel as taught by JP ‘941 because doing so permits a conventional objective lens on a multi-lens lens turret to be adapted for marking defect locations thereby serving a dual purpose while conserving space within the turret for 
Claim 3
	In regards to claim 3, Hatauchi discloses [the apparatus for detecting display panel defects according to claim 2],
wherein the raised part has a marking pattern including any one of parallel lines, circle, rectangle and triangle {see page 3 disclosing that “The stamp 2 has a circular ink portion (not shown) in the tip portion 2a, and the switching means A and the driving means B are provided on the base portion 2b side. The shape of the ink portion can be appropriately selected depending on the size and shape of the surface defect. Further, the ink section is adapted to supply ink to the cartridge or the ink section.”}  
Claim 11
	In regards to claim 11, Hatauchi discloses [the apparatus for detecting display panel defects according to claim 1], wherein a center of the first visual area and a center of the second visual area coincide after the switch component is rotated by 180° {see Fig. 2 illustrating a side view in which the objective lens 4 occludes the stamp 2 such that these elements are provided directly across from one another on the turret such that their “visual centers” coincide after being rotated 180° by the switching means A}.

is rejected under 35 U.S.C. 103 as being unpatentable over Hatauchi, Lacquin, and Engelhardt as applied to claim 6 above, and further in view of Hashimoto (US 4486078 A).
Claim 7
In regards to claim 7, Lacquin discloses the rotating shaft and positioning member but not the recess, spring and positioning ball and thus discloses wherein the rotating shaft 
Hashimoto is analogous art from the same field of microscopes with turrets (aka revolver and claimed as a switch component).  Hashimoto is but one of various references teaching that recesses and spring-loaded balls fitting into the recesses are conventional structures for indexing/positioning the turret such that each objective lens is precisely aligned with the optical axis.  In particular, Hashimoto teaches a rotating shaft provided with a first recess in a direction perpendicular to an axis thereof, a spring and a positioning ball are disposed sequentially within the first recess along a direction of an opening of the first recess, the spring is fixed at a bottom of the first recess at one end and connected to the positioning ball at the other end; and the positioning member is provided with a second recess fitting to the positioning ball at an inner wall {see the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Locquin’s rotating shaft and positioning member to include an indexing structure with recesses, spring and positioning ball as taught by Hashimoto and thus wherein the rotating shaft is provided with a first recess in a direction perpendicular to an axis thereof, a spring and a positioning ball are disposed sequentially within the first recess along a direction of an opening of the first recess, the spring is fixed at a bottom of the first recess at one end and connected to the positioning ball at the other end; and the positioning member is provided with a second recess fitting to the positioning ball at an inner wall of the hollow structure thereof because doing so indexes each of the objective lenses of the turret at such that it is precisely aligned with the optical axis when rotated into use.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hatauchi, Lacquin, and Engelhardt as applied to claim 6 above, and further in view of Lee (US 20040201838 A1).
Claim 9
	Although the base combination and particularly Hatauchi discloses marking and detection components that are placed on the carrying parts to provide a completed assembly, the relative distances between these components and the display panel as recited in claim 9 are not specified.
	Lee is a highly analogous reference from the same field of marking defects using a marking component 27 after the defect is detected by a detection component (20).  See Fig. 2 and [0021].  Lee also teaches a distance between the marking component and the detected display panel is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified a distance between the marking component and the detected display panel is about 2 mm smaller than a distance between the detection component and the detected display panel as taught by Lee because a) doing so merely combines prior art elements according to known methods to yield predictable results and/or b) the value “about 2mm smaller” is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2145.05(II)(A).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486